                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI

Case Number: 4:21-cv-00383-FJG

     NOTICE OF INCLUSION IN THE MEDIATION AND ASSESSMENT PROGRAM
This is notice that your case is included in the Western District of Missouri’s Mediation and
Assessment Program or “MAP.” For MAP requirements, including required in-person attendance,
carefully review the Court’s General Order attached.

Your case has been randomly assigned to the following category in MAP:

____ Outside Mediator

_x___ United States Bankruptcy Judge-Cynthia A Norton

____ Director of the Mediation and Assessment Program

OUTSIDE MEDIATOR ASSIGNMENT
If your case has been assigned to the Outside Mediator category, the parties have 14 calendar days
after the Rule 26 meeting to select an Outside Mediator, schedule the mediation and file a
Designation of Mediator (ADR event in ECF). The Designation of Mediator should contain the name
of the Outside Mediator, the date, time and place of the in-person mediation; and it must be signed by
or on behalf of each party. The mediation shall occur no later than 75 calendar days after the Rule 26
meeting.
The Mediator and parties (pro se or by counsel) shall submit a post-mediation status report to
the Director within 10 calendar days after the mediation (separately or jointly, and preferably by email
to map@mow.uscourts.gov). The report should state: how long the mediation lasted; whether all
required parties were present in person; the outcome of the mediation; and if the case did not settle,
whether additional settlement discussions would be productive and at what point in time or after what
specific events.

JUDGE ASSIGNMENT
If your case has been assigned to a Judge for mediation, you will be notified by the Judge’s office of
the date, time and place of a settlement conference. The mediation shall occur no later than 75 calendar
days after the Rule 26 meeting, unless otherwise scheduled by the Judge.

DIRECTOR ASSIGNMENT
If your case has been assigned to the Director of MAP for mediation, you will be notified by the
Director’s office of the date, time and place of either a teleconference or the mediation. The mediation
shall occur no later than 75 calendar days after the Rule 26 meeting, unless otherwise scheduled by the
Director.




           Case 4:21-cv-00383-FJG Document 2 Filed 06/02/21 Page 1 of 2
MEDIATION
Mediation is a process in which a neutral third party assists the parties in developing and exploring
their underlying interests, legal positions, and options toward resolving the case through negotiations.
As a party to a lawsuit in this Court, you are entitled to pursue all claims or defenses to claims that you
have asserted until a disposition of the claims or defenses is made by the Court or a jury. However,
most of the lawsuits filed in this and other courts are resolved by voluntary settlement of the parties
before trial. With a settlement, the expense and inconvenience of litigation is reduced and the
uncertainty of the outcome is eliminated. Good faith participation in MAP is required, but you are not
required to settle the case. It is important that you carefully review and evaluate your case prior to the
mediation or other ADR option session, and that you come prepared to discuss and negotiate the
settlement of your case.

ATTENDANCE AT MEDIATION
Please note that lead trial counsel and all named parties are required to attend mediation in person. In-
person attendance of additional individuals is also required when applicable (e.g. insurance company
representatives). See Section V.E. of the General Order. The failure to attend mediation or other ADR
option session, or the refusal to cooperate or timely cooperate in MAP, may result in the imposition of
sanctions by the assigned Judge.

CONTINUING OBLIGATIONS
Inclusion in MAP does not relieve you of any obligations or deadlines that you have in this lawsuit. If
you have been served, you must file a timely response in order to avoid the risk of a default judgment.
QUESTIONS
For questions concerning MAP requirements, please review the MAP General Order and the MAP
FAQs:

http://www.mow.uscourts.gov/district/map
http://www.mow.uscourts.gov/sites/mow/files/MAP_FAQs.pdf.

You may also contact the MAP office.

Mediation and Assessment Program
Laurel Stevenson, Director
Charles Evans Whittaker Courthouse
400 E. 9th Street, Room 3238
Kansas City, Missouri 64106
map@mow.uscourts.gov (E-mail)
816-512-5080 (Telephone)
816-512-5089 (Facsimile)




           Case 4:21-cv-00383-FJG Document 2 Filed 06/02/21 Page 2 of 2
